DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election, without traverse, of Group (I) in the reply filed on September 22, 2022 is acknowledged. Group (I), drawn to compounds of formula (I) and compositions thereof, embraced by claims 1-5, 37, 54, 59, 64, 90-99 and 115 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant also elected, without traverse, the following species:

    PNG
    media_image1.png
    161
    329
    media_image1.png
    Greyscale
and indicated claims 1, 4, 64, 90 and 91 read on said species. Claim 2 should be included in the species election because the elected species is not cited in claim 2, and thus, is embraced by claim 2. The elected species was not found during the search, thus the search was expanded to wherein 
    PNG
    media_image2.png
    135
    310
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    75
    157
    media_image3.png
    Greyscale
.  
	Claims 1-5, 37, 54, 59, 64, 90-99 and 115 are pending and claims 1, 2, 4, 64, 90 and 91 are under examination. Claims 3, 5, 37, 54, 59, 92-99 and 115 are withdrawn based on the species election. 

Information Disclosure Statement
The information disclosure statement filed September 22, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS has been considered and placed in the application file, but NPLs 25 and 32 have not been considered.

Claim Rejections
Claims 1, 2, 64, 90 and 91 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
Under principles of compact prosecution, the applicant elected a single disclosed species for search and examination (i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 1, 2, 64, 90 and 91, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.
	To overcome the rejection, Applicant may limit the claims to the elected Markush group, pyrido[1,2-a]pyrimidines. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El Otmani et al. (Journal of Marocan de Chimie Heterocyclique, 2005, 4(1), 26-38).
The present application claims compounds of formula (I), wherein z= CRz, y= CRy, x= CRx, w= CRw, Rw= H, Rx= H, Ry= H, Rz= H, R2= 3-pyrazolyl or 3-isoxazolyl, R3= ethyl, R4= methyl. 
The reference teaches compounds of formula (I), wherein z= CRz, y= CRy, x= CRx, w= CRw, Rw= H, Rx= H, Ry= H, Rz= H, R2= 3-pyrazolyl or 3-isoxazolyl, R3= methyl, R4= methyl. 

    PNG
    media_image4.png
    245
    781
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    235
    777
    media_image5.png
    Greyscale
, see pages 31 and 32, compounds 6b and 7b.
	The only difference between the claimed compounds and the cited compounds is the substitution at R3, methyl versus Applicant’s methyl. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Therefore, said claims are rendered obvious by El Otmani et al. 
Double Patenting
No obviousness-type double patenting rejections over U.S. 8754089 and 7799795 are being made because the scope has not been expanded to when R2 is a six-membered ring. However, when the search is expanded, some of the species in the ‘089 and ‘795 patents are embraced by the present application. Applicant may consider limiting the definition of R4 to unsubstituted alkyl to avoid the double patenting rejections. Thus, the obviousness-type double patenting was considered but not applied. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624